IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT NASHVILLE
                                   January 13, 2004 Session

               MONOLETO D. GREEN v. STATE OF TENNESSEE

                    Appeal from the Circuit Court for Rutherford County
                              No. F-52471     Don Ash, Judge



                     No. M2003-00998-CCA-R3-PC - Filed April 14, 2004


Monoleto D. Green appeals from the Rutherford County Circuit Court’s denial of his petition for
post-conviction relief. He claims that he did not receive the effective assistance of counsel in the
conviction proceedings and, as a result, his guilty plea was involuntary. Because he has failed to
demonstrate error in the lower court’s ruling, we affirm.

               Tenn. R. App. P. 3; Judgment of the Circuit Court is Affirmed.

JAMES CURWOOD WITT , JR., J., delivered the opinion of the court, in which JOSEPH M. TIPTON and
JOHN EVERETT WILLIAMS, JJ., joined.

R. Steve Waldron, Murfreesboro, Tennessee, for the Appellant, Monoleto Green.

Paul G. Summers, Attorney General & Reporter; Helena Walton Yarbrough, Assistant Attorney
General; William C. Whitesell, Jr., District Attorney General; and Jennings Jones, Assistant District
Attorney General, for the Appellee, State of Tennessee.

                                             OPINION

                 Charged with two counts of sale of cocaine and one count of sale of a counterfeit
substance, the defendant entered into a settlement agreement whereby the charges would be disposed
of via his guilty plea to one count of sale of cocaine, and he would receive a sentence of three years
as a Range I offender, to be served on probation except for 30 days of jail confinement. At the time
of the plea, the defendant had accumulated enough jail credit that the net effect was his immediate
release from confinement.

               Thereafter, the defendant became disenchanted with the disposition and filed this
post-conviction action. He alleged that counsel had not adequately represented him in the earlier
proceedings and that as a result, he had entered a guilty plea even though his true desire was to go
to trial in order to demonstrate his innocence.1

                At the post-conviction hearing, the petitioner testified that his court-appointed
attorney never met with him prior to the day he submitted his guilty plea. He claimed that counsel
and he had not seen eye-to-eye because the petitioner wanted counsel to make efforts to have his
bond reinstated and wanted to go to trial, but counsel simply pursued plea negotiations with the state.
The petitioner claimed he realized the futility of trying to get counsel to pursue the strategies he was
advocating, so he ultimately capitulated and accepted a plea agreement which would allow him to
be released from jail. The petitioner claimed that he was confused and scared on the date of the plea
hearing and that he did not recall some things that the transcript of the plea hearing reflected as
having transpired. The petitioner denied knowing that the state’s informant was an unreliable
witness whom the state did not intend to call should the matter proceed to trial, and he denied having
heard the prosecutor say so at the plea hearing. He claimed counsel had not explained the plea
agreement to him and merely told him where to sign the plea document. With respect to the
underlying charges in the conviction proceedings, the petitioner made much of the fact that he felt
he had been entrapped by the informant, even though he admitted exchanging cocaine on two
occasions and a counterfeit substance on a third occasion with the informant for money.

                The petitioner’s former counsel testified that he thought, but could not be sure, he met
with the petitioner at the jail prior to the day on which the petitioner entered his guilty plea. He
testified that during that jailhouse meeting, he told the petitioner that a motion to reinstate bond
could be made at the next court date. Counsel admitted he had talked to an assistant district attorney
but had not interviewed the informant or the police officer involved in the petitioner’s cases.
However, he claimed that this was not unusual at this point in the proceedings given that the
petitioner had admitted twice delivering cocaine. Counsel testified that he talked to the petitioner
about the facts of his case and the petitioner’s defense theory. He conferred with the petitioner and
an assistant district attorney several times and ultimately negotiated a plea agreement that was
satisfactory to both the petitioner and the state. He explained the agreement to the petitioner. He
likewise discussed the petitioner’s prior convictions with him.

                The transcript of the petitioner’s guilty plea hearing was received as an exhibit at the
post-conviction hearing. It reflects that the petitioner was advised of his rights, waived them on the
record, and acknowledged understanding his plea and its consequences. It likewise reflects that the
state’s informant in the cases had credibility blemishes via convictions for tampering with and
destroying evidence and robbery, and the state did not intend to call this witness should the petitioner
exercise his right to trial.

                At the conclusion of the post-conviction hearing, the lower court found that the
petitioner failed to prove his claims by clear and convincing evidence. The court made specific


         1
           The petitioner raised various other allegations in his pro se petition; however, he did not pursue those issues
at the post-conviction hearing, and he has not raised them on appeal. W e consider them abandoned.

                                                           -2-
findings that counsel’s performance was adequate in the circumstances and that the petitioner’s
guilty plea had been knowing and voluntary.

               In the lower court, the petitioner had the burden of proving the claims raised by clear
and convincing evidence. See Tenn. Code Ann. § 40-30-110(f) (2003). On appeal, the post-
conviction court’s factual findings are reviewed de novo with a presumption of correctness unless
the evidence preponderates otherwise; however, that court’s conclusions of law receive purely de
novo review with no presumption of correctness. Fields v. State, 40 S.W.3d 450, 457-58 (Tenn.
2001).

                First, the petitioner claims error in the lower court’s ruling that he received the
effective assistance of counsel in the conviction proceedings. When a petitioner challenges the
effective assistance of counsel, he has the burden of establishing (1) deficient representation and (2)
prejudice resulting from that deficiency. Strickland v. Washington, 466 U.S. 668, 686, 104 S. Ct.
2052, 2064 (1984); Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). Deficient representation
occurs when counsel provides assistance that falls below the range of competence demanded of
attorneys in criminal cases. Bankston v. State, 815 S.W.2d 213, 215 (Tenn. Crim. App. 1991).
Prejudice is the reasonable likelihood that, but for deficient representation, the outcome of the
proceedings would have been different. Overton v. State, 874 S.W.2d 6, 11 (Tenn. 1994). On
review, there is a strong presumption of satisfactory representation. Barr v. State, 910 S.W.2d 462,
464 (Tenn. Crim. App. 1995). Because a petitioner must establish both deficient representation and
prejudice therefrom, relief may be denied when proof of either is deficient. Goad v. State, 938
S.W.2d 363, 370 (Tenn. 1996).

                Upon review of the record before us, we are not persuaded that the evidence
preponderates against the lower court’s determination that counsel’s performance was adequate in
the circumstances. The lower court accredited the testimony of counsel that he conferred with the
petitioner about the facts of the case, defense theories, and the plea agreement. It likewise accredited
the transcript of the plea hearing, at which the petitioner voiced understanding of the plea agreement
and satisfaction with his attorney. The court discredited the petitioner’s post-conviction testimony
to the contrary. Such was its prerogative as the trier of fact. Thus, the petitioner has failed to carry
his appellate burden of demonstrating error in the lower court’s ruling in this regard.

                The petitioner also challenges the voluntariness of his guilty plea. When the accused
opts to plead guilty, the plea must be voluntarily, understandingly, and knowingly entered to pass
constitutional muster. Boykin v. Alabama, 395 U.S. 238, 244, 89 S. Ct. 1709, 1713 (1969). In
Tennessee, a plea must be made voluntarily and with full understanding of its consequences. State
v. Neal, 810 S.W.2d 131, 134-35 (Tenn. 1991); State ex rel. Barnes v. Henderson, 220 Tenn. 719,
727, 423 S.W.2d 497, 501 (1968). Entry of a guilty plea constitutes a waiver of constitutional rights
including the privilege against self-incrimination, the right to confront witnesses, and the right to a
trial by jury. Boykin, 395 U.S. at 243, 89 S. Ct. at 1714. Waiver of constitutional rights may not be
presumed from a silent record. Id.



                                                  -3-
                 In determining whether a plea of guilty was voluntarily, understandingly, and
intelligently entered, this court, like the trial court, must consider all of the relevant circumstances
that existed at the entry of the plea. State v. Turner, 919 S.W.2d 346, 353 (Tenn. Crim. App. 1995).
Our supreme court has identified several relevant factors in determining whether a plea is voluntary
and intelligent:

       [A] court charged with determining whether those pleas were “voluntary” and
       “intelligent” must look to various circumstantial factors, such as the relative
       intelligence of the defendant; the degree of his familiarity with criminal proceedings;
       whether he was represented by competent counsel and had the opportunity to confer
       with counsel about the options available to him; the extent of advice from counsel
       and the court concerning the charges against him; and the reasons for his decision to
       plead guilty, including a desire to avoid a greater penalty that might result from a jury
       trial.

Wallen v. State, 863 S.W.2d 34, 38 (Tenn. 1993).

                Having reviewed the appellate record before us, we are not persuaded that the
evidence preponderates against the lower court’s determination that the petitioner entered a knowing,
voluntary, and understanding guilty plea. The evidence supports a conclusion that the petitioner,
though initially desirous of going to trial, accepted an advantageous plea agreement which disposed
of three pending charges with a single conviction of one lesser-included offense and which would
allow him to be released immediately from confinement. The transcript of the plea hearing belies
the petitioner’s assertions that he did not understand the agreement and that he did not voluntarily
enter into it. The petitioner acknowledged understanding the state’s recitations of fact, which
included the disclosure that the informant was unreliable and would not be called as a witness if the
matter proceeded to trial. The court thoroughly inquired and informed the petitioner, and the
petitioner voiced understanding and agreement. The lower court chose not to accredit the
petitioner’s testimony which conflicted with the other evidence adduced at the post-conviction
hearing relative to the voluntariness of the plea, as was its privilege as the finder of fact. Upon
review, we are not persuaded that the lower court erred in finding that the petitioner’s guilty plea was
voluntarily entered.

               For these reasons, we affirm the dismissal of the post-conviction petition.




                                                        ___________________________________
                                                        JAMES CURWOOD WITT, JR., JUDGE




                                                  -4-